FILED
                            NOT FOR PUBLICATION                             DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DeWAYNE THOMPSON,                                No. 14-15993

               Plaintiff - Appellant,            D.C. No. 1:13-cv-00527-AWI-
                                                 BAM
  v.

J. DePOND, Correctional Officer,                 MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       DeWayne Thompson, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an Eighth

Amendment violation. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Thompson’s action because Thompson

failed to allege facts sufficient to show that he suffered extreme deprivations

constituting an Eighth Amendment violation. See Hudson v. McMillian, 503 U.S.
1, 9 (1992) (“[E]xtreme deprivations are required to make out a conditions-of-

confinement claim.”); Johnson v. Lewis, 217 F.3d 726, 731-32 (9th Cir. 2000) (to

determine whether a constitutional violation has occurred, the circumstances,

nature, and duration of a deprivation must be considered; more modest

deprivations must be lengthy or ongoing).

      We reject Thompson’s contention that the district court erroneously failed to

address the subjective component of the alleged Eighth Amendment violation.

      AFFIRMED.




                                          2                                       14-15993